Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 04/26/2021. Claims 1-20 are currently pending in the application.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
	Applicant’s claim for the benefit of a prior-filed non-provisional application 15/602,594 filed 05/23/2017 is acknowledged. However written description support for “the controller further configured to… disregard the measured depth of the chest compression from the accelerometer…” in claim 1 and “the method comprising:… performing at least one of:…disregard the measured depth of the chest compression from the accelerometer…” in claim 11 is provided only in the currently filed application. As a result, the presented claims and dependents thereof do not receive the benefit of the priority filing date. As a result, claims 1-20 of the instant application are only given the priority date of 05/23/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in independent claim 1, the limitation of “a distributed sensor configured to sense chest compression force” describes an intended use of the “distributed sensor” and does not require that a “chest compression force” is measured. Because “sense chest compression force” is not positively recited, subsequent recitations of “the sensed chest compression force” lack antecedent basis.
	Similarly, the limitation of “an accelerometer configured to measure a depth of a chest compression” describes an intended use of the “accelerometer” and does not require that “a depth of a chest compression” is measured. Because “measure a depth of a chest compression” is not positively recited, subsequent recitations of “the measured depth of the chest compression” lack antecedent basis.
	In claim 1, the limitations “a) calculate a first calculated depth of the chest compression” and “b) compare the measured depth of the chest compression”  are not necessarily set forth in the claim in view of earlier recitation of “perform at least one of:”. As a result, “the second calculated depth of the chest compression” lack antecedent basis.
	Similarly in claim 11, the limitations “a) calculate a first calculated depth of the chest compression” and “b) compare the measured depth of the chest compression”  are not necessarily set forth in the claim in view of earlier recitation of “performing at least one of:”. As a result, “the second calculated depth of the chest compression” lack antecedent basis.	
In view of the above, claims 1-20 are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Packer et al. (US 20160133160 A1) (Packer).
Re claims 1 and 11:
	[Claim 11]  Packer discloses a method for cardiopulmonary resuscitation training (at least ¶ 6: gather information regarding the performance of CPR), the method comprising: sensing a chest compression force of a chest compression via a distributed sensor; measuring a depth of the chest compression via an accelerometer (at least ¶ 4: ZOLL Medical CPR D-Padz are defibrillation pads that connect to a defibrillator and include an accelerometer that can be used to compute the depth and rate of chest compressions on the victim; ¶ 6: data may be gathered for direct primary measurements of aspects of CPR, such as depth and frequency of compressions; ¶ 96: defibrillator 112 may serve as a patient monitor via a variety of sensors or sensor packages…electrodes 108 have been applied to the bare chest of the victim 102 and have been connected to the defibrillator 112); performing at least one of: a) calculate a first calculated depth of the chest compression based at least in part on the sensed chest compression force and the measured depth of the chest compression, compare the first calculated depth of the chest compression with a predetermined value for the depth of the chest compression and, when the first calculated depth of the chest compression exceeds the predetermined value for the depth of the chest compression, disregard the measured depth of the chest compression from the accelerometer and calculate a second calculated depth of the chest compression based at least in part on the sensed chest compression force (at least ¶ 6: while certain measurements may be reported for actions within a sub-set of a CPR cycle or interval, other measurements may be reported for a period across an entire interval, so that a rescuer can compare his or her current performance to performance for prior CPR intervals; ¶ 30: sensing one or more parameters associated with performance of CPR performed on a victim by a rescuer, identifying a timing interval over which performance is to be analyzed and gathering data from the sensing of the one or more parameters during the time interval, generating, from analysis of the parameters, a CPR performance metric that condenses data sensed for the one or more parameters into a single metric indicative of overall performance of the CPR over the identified interval; ¶ 43: CPR performance metric and the weighted CPR performance metric can each be a score that indicates by one alpha-numeric indicator, a quality level with which one or more CPR related activities were performed; ¶ 46: Generating the CPR performance metric can include generating a single data value from information about CPR depth, CPR compression rate, and CPR fraction and generating the weighted CPR performance metric comprises generating a single data value from information about CPR depth, CPR compression rate, and CPR fraction that is weighted based on one or more of a duration of CPR administration by the rescuer and a number of defibrillation shocks administered during the duration of CPR administration by the rescuer; ¶ 35: The per-parameter metrics can each be a score that indicates by one alpha-numeric indicator, a quality level with which one or more treatment activities were performed; ¶ 68:…device may show the average rate and depth of compressions performed for each of the prior several CPR intervals. In such a manner, the rescuer can quickly see how they are doing and can adjust their performance accordingly, and then receive immediate feedback on whether their adjustments have been effective; ¶ 111: a technician can immediately see whether his or her performance is matching or has matched agreed-upon standard, and can quickly adjust his or her performance while the incident is still going on; ¶ 136: the last compression performed by the rescuer had 3.2 inches of travel), or b) compare the measured depth of the chest compression from the accelerometer to a predetermined threshold for the depth of the chest compression21 Docket No, SGOLP0103USA and, when the measured depth of the chest compression from the accelerometer exceeds the predetermined threshold for the depth of the chest compression, disregard the measured depth of the chest compression from the accelerometer and calculate the second calculated depth of the chest compression based at least in part on the sensed chest compression force (at least ¶¶ 6, 30, 43, 46, 35, 68, 111; 136). The Examiner interprets at least the recitation “a device may show the depth and rate of compression for the last compression (e.g., for depth)…the rescuer can quickly see how they are doing and can adjust their performance accordingly, and then receive immediate feedback on whether their adjustments have been effective” (¶ 68) and “the last compression performed by the rescuer had 3.2 inches of travel” (¶ 136) to read on the limitation “disregard the measured depth of the chest compression from the accelerometer”. 
Packer additionally discloses producing performance information which is based on the second calculated depth of the chest compression; and providing the performance information (at least ¶¶ 68, 136: the rescuer can quickly see what his or her immediately current performance has been).
	[Claim 1]  The claim is a cardiopulmonary resuscitation training apparatus comprising elements similar to those of claim 11 to perform steps similar to those of claim 11. Accordingly, independent claim 1 is rejected similarly to claim 11.
Re claims 3 and 13:
	[Claims 3 and 13]  Packer discloses a wired or wireless transmitter configured to receive and transmit the performance information (at least ¶ 68: visual summary for display can include wirelessly transmitting data about the one or more activities from a device that senses the one or more activities to a remote device having a visual display device display; ¶ 104: feedback may be provided to wireless headsets…or other form of personal device…).
Re claims 4 and 14:
	[Claims 4 and 14]  Packer discloses wherein the first calculated depth of the chest compression is calculated by averaging results of a) a calculation or a look up table in which the sensed chest compression force from the distributed sensor is correlated to an expected depth of chest compression for the sensed chest compression force from the distributed sensor and b) the measured depth of the chest compression from the accelerometer (at least ¶ 4: CPR feedback devices are available that indicate to a rescuer whether they are performing CPR chest compressions at an appropriate rate and an appropriate depth of compression, such as dictated by American Heart Association (AHA) guidelines; ¶ 98: the defibrillator 112 may provide verbal instructions to the rescuer, such as by telling the rescuer that they are providing compressions too quickly or too slowly, or are pushing too hard or too soft, so as to encourage the rescuer to change their technique to bring it more in line with proper protocol--where the proper protocol may be a protocol generated by the system, but that is inconsistent with any published protocols…similar feedback may be provided visually on a screen of the defibrillator, such as by showing a bar graph or number that indicates depth and another that indicates rate, with appropriate mechanisms to indicate whether the depth and rate or adequate, too low, or too high; ¶ 111:…a technician can immediately see whether his or her performance is matching or has matched agreed-upon standard, and can quickly adjust his or her performance while the incident is still going on…; ¶ 125: a performance reporting approach may be implemented in coordination with standard CPR techniques so as to capture and report information that is particularly relevant to a rescuer or to a party after the fact of a rescue; ¶ 136:…a rescuer is shown that their average depth of compression in performing CPR has been 1.8 inches for an incident, and that the appropriate range for compression is 1.5 inches to 3.0 inches).
Re claims 5 and 15:
	[Claims 5 and 15]  Packer discloses wherein the second calculated depth of the chest compression is calculated by a calculation or a look up table in which the sensed chest compression force from the distributed sensor is correlated to an expected depth of chest compression for the sensed chest compression force from the distributed sensor (at least ¶ 4: CPR feedback devices are available that indicate to a rescuer whether they are performing CPR chest compressions at an appropriate rate and an appropriate depth of compression, such as dictated by American Heart Association (AHA) guidelines; ¶ 98: the defibrillator 112 may provide verbal instructions to the rescuer, such as by telling the rescuer that they are providing compressions too quickly or too slowly, or are pushing too hard or too soft, so as to encourage the rescuer to change their technique to bring it more in line with proper protocol--where the proper protocol may be a protocol generated by the system, but that is inconsistent with any published protocols…similar feedback may be provided visually on a screen of the defibrillator, such as by showing a bar graph or number that indicates depth and another that indicates rate, with appropriate mechanisms to indicate whether the depth and rate or adequate, too low, or too high; ¶ 125: a performance reporting approach may be implemented in coordination with standard CPR techniques so as to capture and report information that is particularly relevant to a rescuer or to a party after the fact of a rescue; ¶ 136: a rescuer is shown that their average depth of compression in performing CPR has been 1.8 inches for an incident, and that the appropriate range for compression is 1.5 inches to 3.0 inches; ¶ 147:…the process may identify starting and ending points for each of the CPR intervals and may thereby associate data received between each start point and end point with a particular one of the intervals. Such association of received data with particular intervals may enable the presentation of information about the data to a user in a manner that the information is correlated to the particular intervals in which it was received; ¶158: mechanisms for determining that an incident has ended; ¶ 167: In the graphical display, both the actual measured parameter and an acceptable range of parameters can be displayed to the rescuer. For example, in the graph of depth 510a, an acceptable range of depth is indicated by shaded portion 512a and the actual depth measured for the compressions performed during the rescue attempt is displayed as line 514a. Displaying both the acceptable range and measured data for the parameter allows the rescuer to see how their performance varied during the rescue attempt and to understand how their performance deviated from desired performance (e.g., performance as provided in CPR guidelines); ¶ 171:…Based on a comparison of the actual measured depths to the desired depth, the system can calculate a chest compression depth score that is indicative of how closely the performed chest compression depth match the desired depth…).
Re claims 6 and 16:
	[Claims 6 and 16]  Packer discloses a prompting device operatively coupled to the controller and configured to provide the performance information, wherein the prompting device includes a light or audio emitting device configured to indicate that: an amount of the sensed chest compression force is less than a predefined amount of chest compression force to be applied for a chest compression; the amount of the sensed chest compression force is more than the predefined amount of the chest compression force to be applied for the chest compression;19 Docket No, SGOLP0103USA the amount of the sensed chest compression force is equal to the predefined amount of the chest compression force to be applied for the chest compression; and the amount of the sensed chest compression force is zero (at least ¶¶  98, 70, 125, 136, 147, 158, 167, 171).
Re claims 7 and 17:
	[Claims 7 and 17]  Packer discloses a prompting device operatively coupled to the controller and configured to provide the performance information, wherein the prompting device includes a light or audio emitting device configured to indicate that: the first or second calculated depth of the chest compression is less than a predefined amount of chest compression depth to be applied for a chest compression; the first or second calculated depth of the chest compression is more than the predefined amount of the chest compression depth to be applied for the chest compression; the first or second calculated depth of the chest compression is equal to the predefined amount of the chest compression depth to be applied for the chest compression; and the first or second calculated depth of the chest compression is zero (at least ¶¶  47, 70, 125, 136, 147, 158, 167, 171).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Packer.
Re claims 2 and 12:
[Claims 2 and 12]  Packer discloses (¶ 136) the appropriate range for compression is 1.5 inches to 3.0 inches (3.81 – 7.62 cm). It would have been an obvious matter of design choice wherein the predetermined value for the depth of the chest compression is in the range of 5 - 15 cm because such a modification would have involved a mere change in the range of appropriate compression.  A change in range is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Re claims 9 and 19:
	[Claims 9 and 19]  Packer appears to be silent on a prompting device operatively coupled to the controller and configured to provide the performance information, wherein the prompting device includes an audio device configured to produce: a first audible prompt when a frequency of chest compressions is equal to a predefined frequency of chest compressions; a second audible prompt different from the first audible prompt when the frequency of the chest compressions is higher than the predefined frequency; and a third audible prompt different from the first audible prompt and the second audible prompt when the frequency of the chest compressions is lower than the predefined frequency. However, Packer discloses “various CPR feedback devices are available that indicate to a rescuer whether they are performing CPR chest compressions at an appropriate rate and an appropriate depth of compression, such as dictated by American Heart Association (AHA) guidelines” (¶ 4). Packer additionally discloses “information about the chest compressions can include the rate of compressions 806 (e.g., number of compressions per minute)” (¶ 77). Furthermore, Packer discloses feedback may be provided visually on a screen of the defibrillator, such as by showing a bar graph or number…to indicate whether the…rate is adequate, too low, or too high (¶ 98) and that guidance may be provided to a viewer of the display, such as to a rescuer, by using color, animation, and sound feedback (¶ 137). In view of the forgoing, it would have been prima facie obvious to one skilled in the art at the time before the effective filing date of the invention to have modified Packer so that sound feedback is provided to the user to distinctly indicate the rate of chest compressions and, in turn, allow the user to quickly adjust his or her performance.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Packer, as applied to claims 1 and 11, in view of Cantrell et al. (US 20050058977 A1) (Cantrell).
Re claims 8 and 18:
	[Claims 8 and 18]  Packer appears to be silent on but Cantrell, which also relates to cardiopulmonary resuscitation (¶ 3), teaches or at least suggests a prompting device operatively coupled to the controller and configured to provide the performance information, wherein the prompting device includes a light or audio emitting device configured to indicate a point in time for administering rescue breathing during chest compressions (at least ¶¶  96, 70: an auditory or visual signal, or both, could indicate when it is time to give a rescue breath). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have incorporated the rescue breathing feature of Cantrell within the teachings of Packer so as to predictably yield enhanced rescue performance metric that would additionally indicate a user’s rescue breathing performance.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Packer, as applied to claims 1 and 11, in view of CENTEN (US 20150018823 A1)
Re claims 10 and 20:
[Claims 10 and 20]  Packer discloses wherein the distributed sensor is configured for use on a patient lying on a surface (figure 1A). However, Packer is silent on the surface being an elastic surface. Nonetheless, this feature is old and well-known, as evidenced by CENTEN which relates to the administration of cardiopulmonary resuscitation (at least ¶ 2: CPR assist device for the administration of CPR on a surface, such as a non-rigid or deformable surface; ¶ 59: processor determines a relative measurement between the signal and reference components using data derived from the signal component and the reference component, and further determines a compression parameter (e.g., depth of chest compression, rate of chest compression) based on the relative measurement, taking into account motion and/or displacement of the surface 7; ¶ 70: the position of the field detector 24 in the surface unit 9 may be subtracted from the position of the field detector 23 in the compression unit to eliminate any error in the determination of a compression parameter, such as chest compression depth, resulting from displacement of the surface 7). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have incorporated the chest compression depth parameter, during administration of cardiopulmonary resuscitation on a human patient of CENTEN within the teachings of Packer so as to predictably yield enhanced rescue performance metric that would allow determining a suitable depth of chest compressions to be included in feedback provided to the CPR administrator (CENTEN, ¶ 94).
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715